WILFRED R. TEETER AND DIANA K. TEETER, HUSBAND AND WIFE,
v.
SOLOMON WALLS, HOWARD BLAIR WALLS AND SARAH B. WALLS, HIS WIFE, CHARLES W. WALLS AND GERTRUDE L. WALLS, HIS WIFE, JOYCEE I. WALLS, ERIC A. WALLS, JACK E. WALLS AND GERTRUDE WALLS, HIS WIFE, MICHAEL N. WALLS, MICHELLE WALLS, JOSEPH B. WALLS, WILLIS M. WALLS A/K/A W. MARTIN WALLS, HOWARD B. WALLS JR. AND LILLIAN A. WALLS, HIS WIFE, HOWARD E. WALLS, DONALD E. WALLS, ROBERT L. WALLS, CHARLES F. WALLS AND MARY W. WALLS, HIS WIFE, BETTY FOCHT, RUTH NEUHART, HARRY E. WALLS AND THELMA M. WALLS, HIS WIFE, BERNICE E. RABOLD, DOROTHY J. FOSTER, EVELYN KOCHSEDER, REGINA WALLS, MARY ELLEN BLACKSTONE AND WESLEY S. BLACKSTONE, HER HUSBAND, VIOLET B. MUSSELMAN, DOROTHY V. LEAPER, WYONA BARRONER, LEONA PARSONS, PETRELLA MILLER, LATHRISIA RICKABAUGH, PAULA HAMILTON, RAYMOND M. LEAPER, PHILLIP LEAPER, DANIEL L. LEAPER, ALMA M. WATT, KATY WISILOSKY, DAVE WATT, DON WATT, DOT DRAPER, KEN WATT, HERMAN WATT, ROBERT ABO WATT, BETTY GLASS, RICH WATT, GLORIA WATT, JOHN WATT, ARTHUR T. BLACKSTONE AND AUDREY J. BLACKSTONE, HIS WIFE, LARA K. BLACK, ERIC T. BLACKSTONE, MARY C. WESTOVER, HELEN M. ROSS, JEFFREY A. ROSS, JOSEPH W. ROSS, LOU L. SNAVELY, ANNA R. WALLS AND MERLE ABUNNY WALLS, HER HUSBAND, DORIS D. RESIG, LAURA K. MUSSER, GLEN R. WALLS, VIOLA M. MERRITTS AND STEWART M. MERRITTS, SR., HER HUSBAND, STEWART M. MERRITTS, JR., MICHAEL D. MERRITTS, ELLEN JANE AURANDT, IRVIN W. WESTOVER AND BEVERLY BRANTNER WESTOVER, HIS WIFE, KATHY CLARK-KAUFFMAN, RUBY WESTOVER, GLORIA MCINTRYE, JULIE M. WESTOVER, IRVIN J. WESTOVER, KENNETH W. WESTOVER, MILES D. WESTOVER, SARAH RUTH SNYDER, A/K/A RUTH B. SNYDER, MARY C. KAISER, LILLIAN GROOMS, LULA GROOMS, BLANCHE KAISER, FRED D. SNYDER AND ELIZABETH SNYDER, HIS WIFE, DOREEN K. PIPER, MELISSA JO MENGES, WILLIAM T. BLACKSTONE AND JESSIE G. BLACKSTONE, MARY ELLEN MILLER, ROBERT S. BLACKSTONE AND NANNIE BLACKSTONE, HIS WIFE, DARLENE ZEEK, ANNIE C. LEBERFINGER, PATRICIA A. DAVIS, NANCY L. MERRITTS, SARAH K. CIOFFI, WALTER E. BLACKSTONE AND FLORENCE BLACKSTONE, HIS WIFE, JEANEATTA RITCHEY AND HARRY LEE RITCHEY, HER HUSBAND, DENNIS L. RITCHEY, W. SCOTT RITCHEY, CAROL MILLER, DAVID P. RITCHEY, SAMUEL J. BLACKSTONE, STEPHEN L. BLACKSTONE, JAMES R. BLACKSTONE, SAMUEL W. BLACKSTONE, TAMMY G. PRICE, MELODY HARRIS, WALTER G. BLACKSTONE, DELORES R. THOMAS, MIRIAM MUSSELMAN, PHILIP M. BLACKSTONE, ARTHUR J. BLACKSTONE, AND PHYLLIS T. BLACKSTONE, HIS WIFE, ARTHUR J. BLACKSTONE, JR., REBECCA M. RYAN, PHYLLIS ANN HALL, NANCY L. PRICE, KATHY M. COTTLE, THEIR HEIRS, LEGAL REPRESENTATIVES' SUCCESSORS AND ASSIGNS, AND ALL OR EVERY OTHER PERSON OR PERSONS HAVING OR CLAIMING TO HAVE ANY RIGHT, TITLE OR INTEREST IN THE PREMISES DESCRIBED IN THE COMPLAINT, RESPONDENTS, HEIRS, INTERESTED PERSONS AND PROPRIETORS
PETITION OF: STEWART M. MERRITTS, JR.
No. 454 WAL 2007.
Supreme Court of Pennsylvania, Western District.
February 27, 2008.

ORDER
PER CURIAM
AND NOW, this 27th day of February 2008, the Petition for Allowance of Appeal is DENIED.